Mr. Justice Trunkey
delivered the opinion of the court, January 5th 1880.
This cause was so fairly submitted that not a phrase of the general charge is alleged to be erroneous; and the plaintiff does not complain of the answers to his points, which embraced everything on which he desired special instructions. Therefore, no just complaint can be made that matter was omitted necessary to enable the jury to understand the case. The defendant’s points, and answers thereto, must be considered with the charge, which explains and qualifies them. Indeed the charge and the points of both parties, which were affirmed, together constitute the instructions to the jury, and one part should not be taken without reference to the others. Had the verdict been for defendant, perhaps some of the assignments of error would be sustained — being in favor of the plaintiff, we cannot say the jury were misled.
In the disposition of this case we do not affirm the right of a citizen to call a public officer a thief, under such circumstances that the word would likely be understood in its ordinary sense by the hearer.. When a man exercises the citizen’s right to denounce the action of a public officer, it is unlawful for him to make a false and malicious charge of crime or misdemeanor in office. We think the learned judge of the Common Pleas intended to be so understood; and although he affirmed the defendant’s third, fifth and ninth points, which seem to recognise the right to denounce an officer a3 a thief and his transaction as a theft, yet he told the jury that to say of a man in office that he is a thief is as bad a slander as to *502say it of a private citizen and probably worse; that if the defendant used the words as alleged without explanatory words, showing other than their ordinary meaning, they are actionable per se, and the law implies damages; and (plaintiff’s fourth point), if the words were privileged, and malice in fact be shown, the verdict should be for the plaintiff. The jury could not have found the words were privileged, for there was express instruction that if spoken of the plaintiff in his official capacity, without malice, to find for the defendant. Hence, if it be true, as urged, that the court should say whether the words were privileged, the omission to do so did the plaintiff no harm. No statute or rule was cited which obligates a citizen when discussing the conduct of public servants in their official capacity, who speaks the truth as he designs to be understood and as he is understood by his hearers, to employ any prescribed form of expression or language. So long as he speaks the truth, in words meaning nothing else, he is not liable in damages, whether his language be chaste or vulgar, refined or scurrilous. The style of speech seems to be governed by the taste of the speaker and not by'the civil law. No error is found in the matter set forth in the second, third and fifth assignments which can avail the plaintiff, he having obtained the verdict.
It is assigned that the affirmance of the defendant’s second point-must have led the jury away from the issue which centered in the words proved by Iioughteling. As a general proposition that point is sound. If it needed remark to explain its application to the case, it is found in the charge where it is said, among other things, that if, before the difficulty, the defendant called the plaintiff a thief, adding that he had stolen a thousand dollar bond, it -was totally unjustifiable, and the verdict must be for the plaintiff. Moreover, the answer to plaintiff’s first point directly and positively affirmed his right to recover if the facts therein stated were true.
On June 10th 1875, the plaintiff, then the burgess of Verona, conveyed two lots to W. E. Hope in consideration of a promissory note for $1500; and, on the 30th of December thereafter, Hope conveyed the same lots to the borough for $1500 in borough bonds. Hope exchanged the bonds with plaintiff for the promissory note. Before the plaintiff conveyed to Hope he had offered two lots to the borough for $1500, and, by the end of the year, the lots -were vested in the borough, the bonds in the plaintiff, and Hope had neither paid, made nor lost money. According to the testimony of nearly a half-dozen witnesses, in 1875, the lots were worth about $500— one-third the amount of bonds given for them — two or three witnesses said they were worth $1500. The plaintiff called in chief numerous witnesses to prove words spoken by defendant at various times down to the end of the year 1875, who, on cross-examination, said they were uttered after the controversy had arisen respecting the bonds. Property owners had become alarmed about a proposed *503issue of borough bonds, and requested the defendant to oppose it for them as well as himself: the dispute between him and the plaintiff soon became violent. Notwithstanding the perverted use of the word “theft” where it occurs in defendant’s seventh and eighth points, it certainly applies to the transaction described in said points; and, in view of the evidence, we are not convinced their affirmance was error.
The ground covered by the plaintiff’s testimony opened the door for the defendant to show there was a controversy about the propriety of issuing the bonds, and the circumstances under which the words were uttered: Chapman v. Calder, 2 Harris 365; Stees v. Kemble, 3 Casey 112; Minesinger v. Kerr, 9 Barr 312. The evidence admitted had no tendency to prove the truth of the words set out in the declaration, and was not received for that purpose. It was to show the circumstances under which the words were spoken, and was clearly admissible.
We have not been unmindful of the point urged in argument, that though the plaintiff obtained a verdict he failed in recovering punitive damages because of erroneous answers to defendant’s points. We áre of opinion the instructions fairly left the question of damages to the jury. Possibly the result was more on account of the personal satisfaction attempted to be taken of the defendant in a public conveyance, before the suit was commenced, than of any supposed error by the court. Jurors usually have common sense.
Judgment affirmed.